              Case
              Case 1:18-cv-10356-JGK
                   1:18-cv-10356-JGK Document
                                     Document 40
                                              43 Filed
                                                 Filed 05/29/19
                                                       05/30/19 Page
                                                                Page 11 of
                                                                        of 88



                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK

     IN RE JPMORGAN PRECIOUS                      § Master Docket No. 18-cv-10356 (JGK)
     METALS SPOOFING LITIGATION                   §
                                                  §   CLASS ACTION


                          UNOPPOSED MOTION OF THE
                 UNITED STATES FOR AN EXTENSION OF THE STAY

            The United States, through its undersigned counsel, respectfully submits this

    Unopposed Motion for an Extension of the Stay. On February 25, 2019, the Court

    granted the government's motion to intervene and stay this consolidated action until

    May 31, 2019. The United States believes there is a continuing need for a stay (i) in

    order to protect the integrity of the government's ongoing investigation and because

    a related criminal prosecution is still pending, see United States v. John Edmonds,

    No. 3:18 CR 239 (RNC) (D. Conn.), and (ii) because an additional five-month stay of

    these cases would not prejudice the litigants. For the reasons set forth below, the

    United States respectfully requests that the Court extend the current stay for an

    additional five months, namely, through October 31, 2019.

    I.      A Stay Would Not Prejudice the Parties

            The United States respectfully submits that the proposed five-month extension

    of the stay would not prejudice the parties to the consolidated action, because the stay

    is unopposed by the litigants, it is for a finite period of time, and ~he ongoing criminal

    investigation could narrow and focus the issues in dispute between the parties to the

    consolidated action.

USDC SONY
DOCUMENT
ELECTRONICALLY FILED
DOC#
DA TE FILED.
                 tJr/;_
            -~a/4~_'[______ ~
           Case 1:18-cv-10356-JGK
           Case 1:18-cv-10356-JGK Document
                                  Document 43
                                           40 Filed
                                              Filed 05/30/19
                                                    05/29/19 Page
                                                             Page 22 of
                                                                     of 88




          Prior to filing this motion, the government conferred via telephone with lead

plaintiffs' counsel at Lowey Dannenberg, P.C., who reported that they do not oppose

the government's proposed five-month extension of the stay, with the caveat that

plaintiffs may seek to obtain precious metals order data from the defendants during

the pendency of the stay. The government also conferred with counsel for defendants

JPMorgan Chase & Co. and John Edmonds, neither of whom opposes the requested

relief.

          Like its original request for a stay, the government has requested a stay for a

set period of time-five months-and not an indefinite period of time (e.g., until the

conclusion of the criminal investigation). While the United States may seek to extend

the stay at the end of the five-month period, it would have to demonstrate good cause

for such an extension.

          Finally, while the United States is requesting a five-month extension to the

initial stay, any developments in the criminal case during the period the consolidated

action is stayed may reduce, or completely resolve, the need to litigate certain issues

in the consolidated action. See, e.g., S.E.C. v. Blaszczak, No. 17-CV-3919 (AJN), 2018

WL 301091, at *3 (S.D.N.Y. Jan. 3, 2018) ("The Criminal Case will resolve issues of

fact common to the civil case and may reduce the number of issues to be decided in

subsequent proceedings in this case."). The basis for this representation is discussed

in Section II below.




                                            -2-
       Case1:18-cv-10356-JGK
       Case 1:18-cv-10356-JGK Document
                              Document43
                                       40 Filed
                                           Filed 05/30/19
                                                  05/29/19 Page
                                                           Page33of
                                                                  of88




      For these reasons, the United States believes that a five-month extension of

the stay-unopposed by the parties-will not prejudice the litigants in the

consolidated action.

II.   The Government's Ongoing Criminal Investigation

      Since the Court granted the stay in these cases on February 25, 2019, as

discussed below, the government has pursued its ongoing criminal investigation

diligently. The United States believes that there is a continuing need for a stay in

order to protect the integrity of the government's investigation, and the government

re-states and incorporates herein the arguments from its Unopposed Motion of the

United States to Intervene and to Stay ("Stay Motion"). See In re JPMorgan Precious

Metals Spoofing Litigation, 18-cv-10356, Dkt. No. 26 at 3-6 (Feb. 21, 2019).




                                        -3-
Case1:18-cv-10356-JGK
Case 1:18-cv-10356-JGK Document
                       Document43
                                40 Filed
                                   Filed 05/30/19
                                          05/29/19 Page
                                                   Page 44 of
                                                            of88




                              -4-
Case1:18-cv-10356-JGK
Case 1:18-cv-10356-JGK Document
                       Document43
                                40 Filed
                                    Filed 05/30/19
                                           05/29/19 Page
                                                    Page55of
                                                           of88




                              -5-
Case 1:18-cv-10356-JGK
Case 1:18-cv-10356-JGK Document
                       Document 43
                                40 Filed
                                   Filed 05/30/19
                                         05/29/19 Page
                                                  Page 66 of
                                                          of 88




                              -6-
 Case 1:18-cv-10356-JGK
 Case  1:18-cv-10356-JGK Document
                         Document43
                                  40 Filed
                                     Filed 05/30/19
                                           05/29/19 Page
                                                    Page 77 of
                                                            of 88




Dated: May 29, 2019


                                     Respectfully submitted,

                                     ROBERT A. ZINK
                                     Acting Chief

                               By:     Isl Matthew F. Sullivan
                                     Avi Perry
                                     Matthew F. Sullivan
                                     Trial Attorneys
                                     Criminal Division, Fraud Section
                                     U.S. Department of Justice
                                     1400 New York Ave., NW
                                     Washington, DC 20530
                                     (203) 821-3797 (Perry)
                                     (202) 353-6200 (Sullivan)
                                     Avi.Perry@usdoj.gov
                                     Matthew.Sullivan2@usdoj.gov




                               -7-
        Case 1:18-cv-10356-JGK
        Case 1:18-cv-10356-JGK Document
                               Document 43
                                        40 Filed
                                           Filed 05/30/19
                                                 05129119 Page
                                                          Page 88 of
                                                                  of 88




                           CERTIFICATE OF SERVICE

      I, Mathew F. Sullivan, hereby certify that on May 29, 2019, I electronically

filed the foregoing Unopposed Motion of the United States for an Extension of the

Stay with the Clerk of Court using the CMIECF electronic filing system, which will

automatically send a Notice of Electronic Filing to all parties.


                                                Isl Matthew F. Sullivan
                                               Matthew F. Sullivan
                                               Trial Attorney
                                               Criminal Division, Fraud Section
                                               U.S. Department of Justice
